Citation Nr: 0023206	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  93-03 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of the 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $12,620, to include the issue of 
the proper creation of the overpayment.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to April 
1943.  The veteran died in January 1977.  The appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1992 decision of the Regional Office's 
Committee on Waivers and Compromises (RO).  The appellant 
testified at a hearing at the RO in August 1992.


REMAND

The record reflects that the overpayment in question was 
created after it was discovered that the appellant had failed 
to notify the VA that she was receiving additional income to 
include wages and retirement benefits.  Her award had been 
based solely upon the income of her helpless child.  By 
letter dated in June 1992, the appellant was notified that 
her improved death pension benefits had been terminated, 
effective from February 1, 1989, on the basis of excessive 
income.  This action resulted in the overpayment at issue.  
The appellant subsequently requested a waiver of the recovery 
of that overpayment.  In a July 1992 determination, the RO 
found that recovery of the overpayment would not be against 
the standard of equity and good conscience.  In the December 
1992 statement of the case, the RO determined that the 
appellant willfully failed to disclosed a material fact with 
the intent of obtaining or retaining eligibility for VA 
benefits, and therefore had committed misrepresentation.  The 
RO indicated that the misrepresentation of the appellant was 
a bar to granting a waiver.

The Board remanded the case in November 1994 for additional 
development, to include recalculation of the appellant's 
entitlement to improved death pension benefits.  By letter 
dated in June 1997, the RO notified the appellant that her 
income was excessive for pension purposes for the period in 
question.

In November 1997, the appellant's representative argued, in 
effect, that the overpayment in question was not properly 
created.  It was indicated that the appellant did not 
understand how the RO determined that the overpayment was 
properly created.  It was questioned how an overpayment could 
result if the RO had, in fact, determined that over $20,000 
was excluded from countable income due to hardship.  It was 
argued that the issue of whether the overpayment was properly 
created must be addressed in an appropriate statement of the 
case

Because the appellant has not been provided with a statement 
of the case concerning that issue, it is not yet ready for 
final appellate consideration.  She must be furnished with 
statement of the case that sets forth the law and regulations 
and the rationale for the RO's determination so that she may 
present argument in her appeal.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this matter is REMANDED for the following 
action:


The RO must furnish the appellant and her 
representative with a statement of the 
case concerning the issue of whether the 
overpayment at issue was properly created 
to include an adequate recitation of the 
pertinent laws and regulations.  They 
should then be provided with the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________
C.W. SYMANSKI
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


